Cook, J.,
concurring in judgment. I respectfully concur only in the judgment and write to voice my concern that the majority’s holding may be interpreted too broadly.
The present case is one where the relator has been convicted and his convictions upheld upon appeal. I agree that under the circumstances of this case if a document is discoverable under Crim.R; 16 then it does not qualify as a “trial preparation record” under R.C. 149.43(A)(4). To say this, however, is not the same as equating documents discoverable under Crim.R. 16 with public records. The statute defining “public record” includes many exceptions, only one of which is trial preparation records. R.C. 149.43(A). My concern is that State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 639 N.E.2d 83, not be interpreted to mean that every record discoverable under Crim.R. 16 is thereby deemed a public record.
Thus, for the foregoing reasons, I respectfully concur in the judgment.